Citation Nr: 1455445	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-47 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cancer, to include soft tissue sarcoma and squamous cell sarcoma as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Board denied entitlement to service connection for squamous cell sarcoma and hypertension.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated August 2014, the Court granted a Joint Motion for Remand (JMR), vacating and remanding the May 2014 Board decision.  In particular, the JMR stated that the Board decision did not provide sufficient reasons or bases for finding that a VA medical examination was not warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was presumptively exposed to herbicides because of his service in Vietnam during the Vietnam era.  He has been diagnosed with hypertension and squamous cell sarcoma, which he alleges may be a form of soft tissue sarcoma.  He asserted in a September 2011 Decision Review Officer hearing that his dermatologist suggested that the cancer may have been caused by chemical exposure in service.  He has also testified that he was exposed to arsenic in service.

Although his currently diagnosed hypertension and squamous cell sarcoma are not listed among the diseases subject to presumptive service connection as a result of herbicide exposure, a VA examination with medical nexus opinion is nonetheless required to assist in determining whether service connection may be warranted on a direct basis.  Regarding the hypertension, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange (AO) and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  The NAS Update amounts to an indication that hypertension may be associated with herbicide exposure.  See McLendon, 20 Vet. App. at 83 (The third McLendon element requiring "an indication" that a current condition "may be associated" with service establishes a "low threshold.").

Further, a December 2009 private treatment record shows a diagnosis of squamous cell sarcoma of the head but does not provide an opinion as to the origin of the cancer, nor does it conclusively rule out a diagnosis of soft tissue sarcoma.  Soft tissue sarcoma is a disease subject to presumptive service connection as a result of herbicide exposure.  

The Veteran has also contended that currently diagnosed hypertension is caused or aggravated by his service-connected PTSD.  A VA nexus opinion should also be provided to determine whether his hypertension is caused or aggravated by PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination, conducted by an appropriate medical professional, to assist in determining the etiology of squamous cell sarcoma.  The examiner should be requested to:

a.)  render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that squamous cell sarcoma was caused or aggravated by exposure to Agent Orange or arsenic during service.  The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached. 

b.)  render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that squamous cell sarcoma had its origin in the soft tissue, such that it could be classified as a soft tissue sarcoma.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.
 
2.  Arrange for the Veteran to undergo a VA examination, conducted by an appropriate medical professional, to assist in determining the etiology of currently diagnosed hypertension.  The examiner should be requested to: 

a.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that hypertension was caused or aggravated by exposure to Agent Orange during service.  The examiner should assume Agent Orange exposure in addressing this issue, and should provide an explanation for the opinion reached. 

b.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that hypertension was caused or aggravated by service-connected PTSD.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




